Citation Nr: 1104952	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  95-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the right shoulder, claimed to result from 
treatment received at a Department of Veterans Affairs (VA) medical 
facility in April 1993.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant had active service from December 1972 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from 
rating decisions in February 1995 and September 1999 by the VA 
Regional Office (RO) in Montgomery, Alabama.  In the February 1995 
rating decision, the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for status post open reduction and 
internal fixation, right acromioclavicular separation (right shoulder 
disability).  In the September 1999 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical 
spine injury.  

In June 1997, December 1998, and January 2001, the Board remanded 
this case for development action.

In February 1997, the appellant testified at a hearing before a 
Veterans Law Judge, and in May 2000 he testified at a second hearing 
before a different Veterans Law Judge.  By regulation, a Veterans Law 
Judge who presides at a hearing must participate in the decision of 
the Board in the case.  38 U.S.C.A. § 7107(c) (West 2002).  
Consequently, this appeal must be decided by a panel of three 
Veterans Law Judges, as the law specifies that any panel of judges 
must be in multiples of three.  38 U.S.C.A. § 7102 (West 2002).

A decision by a panel of the three Veterans Law Judges dated in 
December 2003 denied the claims on appeal.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2005, the Court, upon a joint motion by 
the Secretary of Veterans Affairs and the Veteran-appellant, vacated 
the Board's December 2003 decision and remanded the matter for 
further proceedings.

In August 2005, the Board remanded this case for procedural reasons.  
In December 2006, the Board issued another decision denying the 
claims on appeal.  The Veteran appealed the Board's December 2006 
decision to the Court.  In a December 2009 memorandum decision, the 
Court affirmed that portion of the Board's December 2006 decision 
that denied entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cervical spine condition, claimed to result from treatment received 
at a VA medical facility in April 1993.  However, the Court vacated 
and remanded that portion of the December 2006 Board decision that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right shoulder disability, claimed to result from treatment received 
at a Department of Veterans Affairs (VA) medical facility in April 
1993 because of a failure by the Board to comply with an order set 
forth in a previous remand.  

Pursuant to the Court's December 2009 Court Order, this appeal is 
REMANDED to the Department of Veterans Affairs Regional Office.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability of the right shoulder.  The Veteran 
was hospitalized at a VA medical facility from April 7-9, 1993 after 
an automobile accident.  Upon his arrival at the VA facility, the 
Veteran complained of neck and right shoulder pain.  X-rays of the 
Veteran's shoulder were taken on April 7, and there was no evidence 
of any fractures.  When discharged from the hospital, the Veteran was 
advised to wear a sling for the right arm and return for outpatient 
treatment in two weeks.  No chronic shoulder or cervical spine 
disability was diagnosed.  The Veteran returned to the VA facility 
two weeks after his discharge, complaining of right shoulder pain.  
On April 27, 1993, an X-ray of the right shoulder revealed a 
separation of his right acromioclavicular (AC) joint.  The Veteran 
was readmitted to the VA medical facility and subsequently underwent 
surgery on April 28, 1993.  

In May 1994, the Veteran filed his claim for compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability of the right shoulder, 
asserting that his right shoulder was dislocated due to VA's failure 
to diagnose a separated shoulder at the time of the accident.  

The RO denied the Veteran's claim in a February 1995 rating action on 
the basis that there was no evidence that the Veteran suffered any 
additional disability as a result of VA treatment.  The Veteran 
appealed the RO's denial to the Board.  The Board remanded the matter 
in June 1997 to obtain an orthopedic examination of the Veteran's 
right shoulder and to determine whether he suffered additional 
disability as a result of VA treatment.  

In October 1997, the Veteran underwent a VA examination by Dr. W.R.N.  
In a February 1998 addendum to the October 1997 examination report, 
after Dr. W.R.N. examined the Veteran and consulted with an 
orthopedic surgeon, he opined that delay in repairing the shoulder in 
1993 "did not compromise the surgical end results."  However, the 
examiner found that a delay in post-operation rehabilitation may have 
resulted in some loss in range of motion.  

In December 1998, the Board once again remanded the matter back to 
the RO, finding that the February 1998 examiner's opinion was 
inconclusive.  In essence, Dr. W.R.N. opined that the end result of 
the right shoulder surgery was successful; however, he did not opine 
as to whether any delay in initial treatment or failure to diagnose 
the shoulder separation initially resulted in the need for the 
surgery in the first place.  In the remand, the Board ordered Dr. 
W.R.N. to provide a supplementary opinion to his October 1997 VA 
examination report.  The Board specifically ordered the examiner to 
specify whether it was as likely as not that an additional disability 
resulted from VA's failure to diagnose an injury or treat the 
Veteran's shoulder immediately after the accident in early April 
1993.  The remand instructions further ordered that "[i]n the event 
that the original examiner is unavailable, or desires an additional 
examination with the Veteran, the RO should schedule the Veteran for 
a VA joints examination.

According to the record, the RO scheduled the Veteran for a VA joints 
examination on February 18, 1999, but he failed to report to that 
examination.  In a September 1999 statement, the Veteran reported 
that he never received notice of the February 1999 VA examination, 
and indicated that he was willing to report to a VA examination.  The 
Veteran requested that such VA examination be rescheduled.  

Instead of rescheduling an examination, the RO obtained a medical 
opinion from another VA health care provider, V.V.  In November 1999, 
V.V. reviewed the Veteran's claims file as well as Dr. W.R.N.'s 
February 1998 report, and opined that the Veteran had received 
"proper treatment" after his accident.  V. V. added that the 
Veteran's surgery was "excellently performed" and noted that 
limitation of motion was usually found to be present in such cases.  
V.V. did not actually examine the Veteran or explain why an 
examination was not conducted.  Moreover, V.V. did not actually 
answer the question posed, that is, whether there was any additional 
disability resulting from a failure to diagnose an injury or treat 
the Veteran's shoulder immediately after the accident.  V.V. also 
noted that, "the reason for asking the opinion is very, very 
confusing for anybody..."

The Board remanded the matter in January 2001 to cure a procedural 
defect, and ultimately issued its first decision denying the claim in 
December 2003.  The Veteran appealed the December 2003 Board decision 
to the Court.  In a January 2005 Joint Motion for Remand, the parties 
agreed that a remand was necessary to cure a procedural defect in the 
case.  In January 2005, the Court issued the Order granting the Joint 
Motion and the case was returned to the Board.  The Board, in turn, 
remanded the case back to the RO for additional development in August 
2005.  In December 2006, the Board issued another decision denying 
the claim.  The Veteran once again appealed to the Court.

In a December 2009 memorandum decision, the Court vacated and 
remanded that portion of the December 2006 Board decision that denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a 
right shoulder disability.  In its decision, the Court pointed out 
that the RO was not in compliance with the remand instructions set 
forth in the Board's December 1998 remand.  Specifically, the 
December 1998 remand instructed the RO to obtain a supplementary 
opinion to the October 1997 VA examination report from Dr. W.R.N., if 
possible.  The remand further instructed the RO to have the Veteran 
reexamined if Dr. W.R.N. was unavailable to provide such a 
supplementary opinion.  This was not accomplished.  A supplementary 
opinion from Dr. W.R.N. was not obtained, and the Veteran was not 
reexamined in accordance with the December 1998 remand directives.  
Rather, the RO obtained an opinion from another VA examiner, who did 
not actually examine the Veteran, and, it is apparent from V.V.'s 
November 1999 response that there was admittedly some confusion 
regarding the opinion request.  V.V. did not directly answer the 
question posed, and, instead, reported the chronological order of 
events as noted in the claims file, and then merely conclude that the 
Veteran's right shoulder surgery was excellently done with proper 
procedure followed after the surgery.  V.V. further added that 
limitation of motion was usually found in such cases.  V.V. never 
actually addressed the issue of whether there was additional 
disability as a result of VA's failure to diagnose the Veteran's 
right shoulder disability at the time of the accident, and V.V never 
expounded on Dr. W.R.N's comment that the Veteran's delay in post-
operation rehabilitation may have resulted in some loss in range of 
motion.  Although the Veteran's right shoulder surgery could 
reasonably be expected to cause some limitation of motion of the 
right shoulder, as V.V. suggested, Dr. W.R.N.'s comments leaves open 
the possibility that a delay in treatment could have caused an 
additional limitation of motion of the right shoulder.  V.V. did not 
address this possibility in the November 1999 opinion.  

In light of the foregoing, the November 1999 opinion does not satisfy 
the December 1998 remand instructions, and substantial compliance 
with the December 1998 remand instructions is lacking in this case.  
Importantly, a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  Additionally, where the remand orders of the Board are not 
complied with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the agency of original 
jurisdiction (AOJ) did not substantially comply with the December 
1998 remand orders, this case must be remanded once again for 
additional development to cure that defect.  

Furthermore, VA is obligated to provide an adequate examination once 
it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in October 1997, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
whether the Veteran incurred additional disability as a result of a 
failure to diagnose the Veteran's right shoulder disability at the 
time of the accident.  To the extent possible, that was not 
accomplished with respect to the October 1997 examination, the 
February 1998 addendum, or the November 1999 medical opinion.  

As a result of the RO's failure to comply with the December 1998 
remand instructions, as well as the lack of an adequate examination, 
this matter must be remanded to comply with the prior remand 
instructions.  

In addition, a remand is required for purposes of considering new 
evidence.  In September 2010, the Veteran submitted additional 
evidence directly to the Board in support of his appeal.  In a 
September 2010 cover letter accompanying the newly submitted 
evidence, the Veteran's attorney specifically indicated the Veteran's 
request to have his file returned to the RO for initial consideration 
by the agency of original jurisdiction (AOJ) of the newly submitted 
evidence.  According to 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the Veteran which is accepted by the Board 
under the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 38 C.F.R. 
§ 19.37(b), must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the case 
unless this procedural right is waived by the veteran (or his 
representative) or unless the Board determines that the benefit, or 
benefits, to which the evidence relates may be allowed on appeal 
without such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the record orally 
at the time of the hearing.  As the Veteran did not waive his 
procedural right of initial review of the additional evidence by the 
AOJ, the Board must refer this evidence to the RO for its initial 
review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask that the examiner who 
previously examined the Veteran at the October 
1997 VA examination to provide a supplementary 
opinion to his examination.  The examiner should 
be asked to specify whether it is at least as 
likely as not, i.e., at least a 50 probability or 
greater, that any additional disability of the 
Veteran's shoulder, to include any additional 
limitation of motion, is the result of VA 
treatment or the failure to timely diagnose or 
treat the Veteran's shoulder disability.  

A thorough rationale must be provided for all 
opinions expressed.  In the extraordinary 
circumstance that the examiner is unable to 
provide any requested opinion, a supporting 
rationale must be provided concerning why the 
opinion cannot be given.

2.  In the event that the original examiner 
is unavailable, or the original examiner is 
available and desires an additional 
examination with the Veteran, the RO should 
schedule the Veteran for a VA joints examination.  
The claims folder and a copy of this remand 
should be made available to and be reviewed by 
the examiner as part of the examination.  

The examiner should specify whether it is at 
least as likely as not, i.e., at least a 50 
probability or greater, that any additional 
disability of the Veteran's shoulder, to include 
any additional limitation of motion, is the 
result of VA treatment or the failure to timely 
diagnose or treat the Veteran's shoulder 
disability.

A thorough rationale must be provided for all 
opinions expressed.  In the extraordinary 
circumstance that the examiner is unable to 
provide any requested opinion, a supporting 
rationale must be provided concerning why the 
opinion cannot be given.

3.  Readjudicate the issue on appeal, with 
consideration of the additional evidence added to 
the record since the October 2005 supplemental 
statement of the case and all applicable laws and 
regulations.  If the benefit sought remains 
denied, the Veteran and his attorney should be 
furnished a supplemental statement of the case 
and be afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




			
	RICHARD C. THRASHER	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board of 
Veterans' Appeals



	                         __________________________________________
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2010).

